ACCEPTED
                                                                                                    01-13-01068-CV
                                                                                       FIRST COURT OF APPEALS
                                                                                                 HOUSTON, TEXAS
                                                      Texas                   Jeffrey L. Oldham9/30/2015 9:31:14 AM
                                                      New York                Partner        CHRISTOPHER PRINE
                                                      Washington, DC                                         CLERK
                                                      Connecticut             713.221.1225 Office
                                                      Seattle                 713.221.2199 Fax
                                                      Dubai
                                                      London                  Jeff.Oldham @bgllp.com

                                                                          FILED   IN & Giuliani LLP
                                                                             Bracewell
                                                                   1st COURT711OFLouisiana
                                                                                    APPEALSStreet
                                                                       HOUSTON,     TEXAS
                                                                             Suite 2300
                                                                             Houston, Texas
                                                                   9/30/2015 9:31:14
                                                                             77002-2770AM
                                                                   CHRISTOPHER A. PRINE
                                                                           Clerk
                                 September 30, 2015

Hon. Christopher A. Prine                                                       Via E-File
Clerk of the Court
First Court of Appeals
301 Fannin
Houston, Texas 77002

      Re:    No. 01-13-01068-CV; Diamond Offshore Services Limited and
             Diamond Offshore Services Company v. Willie David Williams; In the
             First Court of Appeals, Houston, Texas

Dear Mr. Prine:

Please prepare for me a copy of the recording made of the oral argument in this case
on November 10, 2014. If you would please advise my office when the copy is
prepared, I will have a courier deliver the required fee and retrieve the disk from the
Court.

Thank you.

                                         Very truly yours,

                                         Bracewell & Giuliani LLP

                                           /s/ Jeffrey L. Oldham
                                         Jeffrey L. Oldham

JLO/tlp
cc: Mr. David M. Gunn                                                        Via EFile
    Ms. Constance H. Pfeiffer
    Mr. T. Patrick Baynham                                                   Via EFile
    Mr. Steven K. Best
    Ms. Adele Hedges                                                         Via Efile